Name: Commission Regulation (EEC) No 3077/92 of 26 October 1992 amending Regulation (EEC) No 618/90 laying down rules for drawing up the annual inventory of agricultural products in public storage
 Type: Regulation
 Subject Matter: trade policy; NA;  agricultural activity
 Date Published: nan

 27. 10. 92 Official Journal of the European Communities No L 310/ 19 COMMISSION REGULATION (EEC) No 3077/92 of 26 October 1992 amending Regulation (EEC) No 618/90 laying down rules for drawing up the annual inventory of agricultural products in public storage Whereas the measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3492/90 of 27 November 1990 laying down the factors to be taken into consideration in the annual accounts for the finan ­ cing of intervention measures in the form of public storage by the European Agricultural Guidance and Guarantee Fund, Guarantee Section ('), and in particular Article 8 thereof, Whereas Article 3 of Regulation (EEC) No 3492/90 provides that intervention agencies must establish inven ­ tories of products in public intervention storage ; Whereas Annex III to Commission Regulation (EEC) No 618/90 (2) indicates the physical inspection procedure for each product concerned ; whereas certain types of cheese have been bought into intervention since that time ; whereas the relevant inspection method must be defined : HAS ADOPTED THIS REGULATION : Article 1 Annex III to Regulation (EEC) No 618/90 is hereby amended in accordance with the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 October 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 337, 4. 12. 1990, p. 3 . (2) OJ No L 67, 15. 3 . 1990, p. 21 . No L 310/20 Official Journal of the European Communities 27. 10 . 92 ANNEX Point VII of Annex III to Regulation (EEC) No 618/90 is replaced by the following : 'VII . CHEESE Physical inspection procedure with a view to drawing up an inventory : 1 . selection of a 10 % sample from each batch stored in an intervention storehouse (selection prior to the inspection visit may be based on the stock records of the intervention agency, but the storekeeper not be informed) ; 2. verification of the presence of the selected batches and their composition :  identification of the inspection numbers of the batches and whole cheeses, using the documents issued at buying in and delivery,  weighing of selected samples,  visual check of whole cheeses and their state of preservation,  examination by percussion of one out of every , five selected whole cheeses ; 3 . description in the inventory report of all the batches inspected physically and of defects and weight loss noted (in kilograms and percentages) ; recording of the weight of each batch, taking account of the losses noted (the weights recorded will constitute the stocks to be carried forward to the next year) and indica ­ tion of the total percentage of losses.'